            Case 2:20-cv-03326-AB Document 16 Filed 09/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CAROL A. BROWN,                              :
 (individually and behalf of all others       :
 similarly situated),                         :
                 Plaintiff,                   :         CIVIL ACTION
                                              :         No. 20-cv-03326-AB
                v.                            :
                                              :
 WIRECARD AG, et al.,                         :
           Defendants.                        :

                                          ORDER

       AND NOW, this 11th day of September 2020, it is ORDERED that Thanh Sam’s

Motion to Suspend Briefing on Lawrence Gallagher’s Motion to Intervene (ECF No. 2) is

GRANTED. Any opposition to the Motion to Intervene must be filed on or before September

21, 2020.




                                          s/ANITA B. BRODY, J.
                                           ANITA B. BRODY, J.


Copies VIA ECF on 09/11/2020
